DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 12, 16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252079 A1 to Constantin et al. (“Constantin”) in view of US 2016/0066843 A1 to Mensinger et al. (“Mensinger”) and further in view of US 2017/0251958 A1 to Pushpala et al. (“Pushpala”).
	As to claim 1, Constantin discloses a method for confirming effectiveness of therapy provided by an insulin infusion system comprising a computing device communicatively coupled to an insulin delivery pump and a blood glucose sensor (see [0325]-[0328]), the method comprising: 
in response to a corrective action for a detected abnormality in the blood glucose level of the patient (see, e.g., Fig 33 and [0604] – Note: “Eat Carbs” is provided by the system to prompt the user to take corrective action), 
monitoring a sequence of discrete blood glucose values for the blood glucose level of the patient [0306], [0314] – discrete levels output at a given rate, which inherently must be sampled The user interface 3301 may show a low glucose concentration threshold (e.g., 70 mg/dL) 3302, a high glucose concentration threshold (e.g., 200 mg/dL) 3304, and a target 3310 graphed against a timeline (e.g., on the x-axis.) A first trend portion 3306 shows a trend that progresses into a hypoglycemic event 3312 where blood glucose is below the low threshold 3302.”); 
detecting, based on a plurality of sequential points of the sequence of discrete blood glucose values, an indication that the corrective action is effective to correct the detected abnormality, by the computing device, wherein the indication comprises a change of direction in the sequence of discrete blood glucose values for the blood glucose level, wherein a first trend in the sequence of discrete blood glucose values for the blood glucose level shifts at the indication to create a second trend in the sequence of discrete blood glucose values for the blood glucose level, the second trend progressing in an opposite direction of the first trend (see [0605] – “In the illustrated example, the hypoglycemic event still occurs, but carbohydrates already on board (due to the timely delivery of guidance) enter the bloodstream and resolve the hypoglycemic event. Additional guidance (“Carbs Working”) [Examiner notes that the “Carbs Working” guidance must inherently include a glucose analysis] guidance may be delivered during the hypoglycemic event to assure the patient that no further action (e.g., consumption of additional carbohydrates) is necessary. As shown in FIG. 33, the timely delivery of guidance, and action thereon, may avoid the rebound and oscillating hypoglycemic events and hyperglycemic excursions.” (Emphasis added); 
initiating presentation of an alert in response to detecting the indication, by the computing device via a communicatively coupled display device (see id.).
It is not clear whether Constantin explicitly discloses the steps of 

initiating presentation of a second alert to notify the patient of the over-corrected abnormality or the under-corrected abnormality by the computing device via a communicatively coupled display device.  
However, in a related technique addressing blood glucose management, Mensinger discloses the steps of 
determining, by the computing device, that the corrective action has over-corrected or under-corrected the detected abnormality, based on a rate of change of the sequence of discrete blood glucose values for the blood glucose level, resulting in an over-corrected abnormality or an under-corrected abnormality (see [0190]-[0194] and Fig 17 – transitioning from a warning that a user might be low, has curbed (i.e., corrected) the low, and has over corrected the low glucose by consuming too many carbohydrates); and 
initiating presentation of a second alert to notify the patient of the over-corrected abnormality or the under-corrected abnormality by the computing device via a communicatively coupled display device (see id).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Constantin and Mensinger in order to achieve the predictable result of informing the user of events critical to his or her health.
Neither Constantin nor Mensinger appears to disclose the step/configuration for 

	However, in a similar invention, Pushpala discloses utilizing increased sampling rates when glucose is expected to change in response to a stimulus (i.e., when exercising) or when glucose concentration has spiked or crashed (see [0072]). Given that 1) the user is experiencing a glucose excursion into a non-euglycemic state and 2) the user has initiated a corrective action, both reasons for the increased sampling rate are present in the combination of Constantin and Mensinger. 
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Constantin and Mensinger with the increased sampling of Pushpala in order to increase sampling in response to detecting that the user input data has been received and continue to monitor the sequence of blood glucose levels, using the increased sampling rate in order to provide the predictable result of increasing the resolution of the measurement during non-euglycemic times when glucose concentrations are expected to change rapidly in order to more rapidly report such changes. 
	As to claim 9, Constantin discloses a medical device system comprising: 
	an insulin delivery system (see [0327]); 
	a glucose sensor system ([0326]); and 
	a computing device comprising a system memory element and at least one processor, the computing device communicatively coupled to the insulin delivery system and the glucose sensor system, and the computing device configured to: 

		in response to a corrective action for the abnormality, 
			monitor the sequence of discrete blood glucose levels of the patient following the corrective action, via the glucose sensor system (see [0604] and treatment of claim 1); 
			detect, based on a plurality of sequential points of the sequence of discrete blood glucose values, an indication that the corrective action is effective to correct the abnormality, by the computing device, wherein the indication comprises a change of direction in the sequence of discrete blood glucose levels, wherein a first trend in the sequence of discrete blood glucose levels shifts at the indication to create a second trend in the sequence of discrete blood glucose levels, the second trend progressing in an opposite direction of the first trend (see [0604] and treatment of claim 1); 
			in response to detecting the indication, present an alert via the insulin delivery system (see [0604] and treatment of claim 1). 
	It is not clear that Constantin discloses the computing device configured to 
	determine that the corrective action has over-corrected or under-corrected the detected abnormality, based on a rate of change of the sequence of discrete blood glucose levels, resulting in an over-corrected abnormality or an under-corrected abnormality; and
	initiate presentation of a second alert to notify the patient of the over- corrected abnormality or the under-corrected abnormality via the insulin delivery system.  
	However, in a similar technique addressing blood glucose management, Mensinger discloses a computing device configured to 

	initiate presentation of a second alert to notify the patient of the over- corrected abnormality or the under-corrected abnormality via the insulin delivery system (see id).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Constantin and Mensinger in order to achieve the predictable result of informing the user of events critical to his or her health.
	Neither Constantin nor Mensinger appears to disclose the step/configuration to increase a sampling rate for obtaining a sequence of discrete blood glucose values for the blood glucose level of the patient via the glucose sensor system from a first sampling rate to an increased sampling rate or monitoring using the increased sampling rate.
	However, in a similar invention, Pushpala discloses utilizing increased sampling rates when glucose is expected to change in response to a stimulus (i.e., when exercising) or when glucose concentration has spiked or crashed (see [0072]). Given that 1) the user is experiencing a glucose excursion into a non-euglycemic state and 2) the user has initiated a corrective action, both reasons for the increased sampling rate are present in the combination of Constantin and Mensinger. 
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Constantin and Mensinger with the increased sampling of Pushpala in order to increase sampling in response to detecting that the user input data has been received and continue to monitor the 
As to claim 12, Constantin further discloses wherein the computing device is further configured to: detect the rate of change of the sequence of discrete blood glucose levels (see [0317] – “The physiologic state may, for example, include as a glucose concentration level (e.g. blood glucose level or glucose concentration in other body fluids such as interstitial fluid), a falling or rising glucose concentration level (i.e., glucose trend), or a rate (e.g. slope or higher-level derivative) of a falling or rising glucose concentration level.”).  
As to claim 16, Constantin discloses an insulin delivery system comprising: 
a glucose sensor system ([0326]); and 
an insulin infusion device comprising an integrated computing device (see [0564] – insulin pump and associated sensor electronics may be integrated in one device), the insulin infusion device configured to: 
detect an abnormality in a blood glucose level of a patient, via the glucose sensor system (see [0604] and treatment of claim 1); and 
in response to a corrective action for the abnormality, 
		monitor a sequence of discrete blood glucose levels of the patient following the corrective action, via the glucose sensor system (see [0604] and treatment of claim 1); 
		detect, based on a plurality of sequential points of the sequence of discrete blood glucose values, an indication that the corrective action is effective to correct the abnormality, wherein the indication comprises a change of direction in the sequence of discrete blood glucose 
		in response to detecting the indication, present an alert (see [0604] and treatment of claim 1). 
It is not clear that Constantin discloses the integrated computing device being configured to 
determine that the corrective action has over-corrected or under-corrected the detected abnormality, based on a rate of change of the sequence of discrete blood glucose levels, resulting in an over-corrected abnormality or an under-corrected abnormality; and 
present a second alert to notify the patient of the over-corrected abnormality or the under-corrected abnormality.  
However, in a similar technique addressing blood glucose management, Mensinger discloses a computing device configured to 
determine that the corrective action has over-corrected or under-corrected the detected abnormality, based on a rate of change of the sequence of discrete blood glucose levels, resulting in an over-corrected abnormality or an under-corrected abnormality (see [0190]-[0194] and Fig 17 – transitioning from a warning that a user might be low, has curbed (i.e., corrected) the low, and has over corrected the low glucose by consuming too many carbohydrates); and 
present a second alert to notify the patient of the over-corrected abnormality or the under-corrected abnormality (see id).  

Neither Constantin nor Mensinger appears to disclose the step/configuration to increase a sampling rate for obtaining a sequence of discrete blood glucose values for the blood glucose level of the patient via the glucose sensor system from a first sampling rate to an increased sampling rate or monitoring using the increased sampling rate.
However, in a similar invention, Pushpala discloses utilizing increased sampling rates when glucose is expected to change in response to a stimulus (i.e., when exercising) or when glucose concentration has spiked or crashed (see [0072]). Given that 1) the user is experiencing a glucose excursion into a non-euglycemic state and 2) the user has initiated a corrective action, both reasons for the increased sampling rate are present in the combination of Constantin and Mensinger. 
As to claim 21, Mensinger further discloses wherein determining that the corrective action has over-corrected or under-corrected the detected abnormality comprises determining that the corrective action resulted in the over-corrected abnormality when the rate of change indicates that the corrective action raised or lowered the blood glucose levels beyond normal limits (see Fig 17, where it states that the sugar is now too high)  
As to claim 22, while it is not clear whether Mensinger explicitly discloses wherein determining that the corrective action has over-corrected or under-corrected the detected abnormality comprises determining that the corrective action resulted in the under-corrected abnormality when the rate of change indicates that the corrective action was not drastic enough to bring the blood glucose levels into normal limits (see [0190]-[0194] and Fig 17 – only an 
As to claim 23, Mensinger further discloses wherein determining that the corrective action has over-corrected or under-corrected the detected abnormality comprises determining that the corrective action has over-corrected or under-corrected the detected abnormality after presentation of the alert (see Fig 17, the time stamps indicate such an order of the determination).
Claims 2-3, 6, 10-11, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantin in view of in view of Mensinger and Pushpala and further in view of US 2017/0348484 A1 to Duke et al. (“Duke”).
	As to claims 2, 10, and 17, Constantin further discloses
detecting a hypoglycemic blood glucose level, by the computing device via the blood glucose sensor, wherein the detected abnormality comprises the hypoglycemic blood glucose level (see [0300] – “Decision support tools may, for example, help a patient respond to a problem in real time by predicting hypoglycemia or hyperglycemia events or trends, providing treatment recommendations to address occurring or potential hypoglycemia or hyperglycemia events or trends, and monitor how the glycemic, physiologic, or behavioral response in real time. This type of calculated guidance and support may relieve the cognitive burden on the patient, caregiver, or health care professional,” [0413] – “...determined guidance may include guidance on how to respond to a specific situation (e.g., a detected or predicted hypoglycemic event or hyperglycemic excursion)…,” [0605]) (emphasis added); 

detecting the indication of the change of direction in the sequence of discrete blood glucose levels when a decreasing trend of the sequence of discrete blood glucose levels shifts to create an increasing trend of the sequence of discrete blood glucose levels, by the computing device, wherein the first trend comprises a decreasing trend, and wherein the second trend comprises the increasing trend (see [0605] and treatment of claim 1).  
It is not clear that Constantin explicitly discloses the step of receiving user input data communicating that the corrective action has occurred, by the computing device via a user interface.
However, in a similar situation, Duke discloses the step of receiving user input data communicating that the corrective action has occurred, by the computing device via a user interface (see [0038] – “A suggested meal bolus (e.g., carbohydrate amount) may be in response to a detected or predicted hypoglycemic condition. A suggested correction bolus of insulin may be in response to the detected glucose exceeding the maximum allowable glucose level. The actual amount of carbohydrates consumed and the actual amount of insulin administered may be confirmed by the user as information entered via user inputs 34 and recorded in memory 39 with other history data.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the steps of addressing hypoglycemic episode disclosed by Constantin with the receiving input data that the corrective action has occurred as disclosed by Duke in order to achieve the predictable result of increasing the device’s accuracy and reliability 
As to claims 3, 11, and 18, since both Constantin and Duke are directed to decreasing both hypoglycemia and hyperglycemia, the claimed subject matter is obvious for the reasons provided in the treatment of claim 2, mutatis mutandis. 
As to claims 6, 14, and 19, while Pushpala discloses increasing the first sampling rate to the increased sampling rate, none of the cited references disclose detecting that user input has been received, wherein the user input data indicates that a user has initiated the corrective action to respond to the detected abnormality and thereupon increasing the first sampling rate to the increased sampling rate.
Duke discloses the user input data indicates that a user has initiated the corrective action to respond to the detected abnormality (see [0038]). The combination of Constantin, Mensinger and Duke make obvious the next step of in response to detecting that the user input data has been received, increasing the first sampling rate to the increased sampling rate for the reasons provided in the treatment of claim 1.
Claims 7-8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantin in view of Mensinger in view of Pushpala and further in view of Duke and further in view of US 2011/0077494 A1 to Doniger et al. (“Doniger”).
As to claim 7, 15, and 20, the combination of Constantin, Pushpala, and Duke shows that during monitoring the sequence of discrete blood glucose levels using the increased sampling rate, but fails to disclose the steps of 
detecting a pair of consecutive points of the sequence of discrete blood glucose levels; 

comparing the slope value to a predetermined slope threshold; and when the slope value exceeds the predetermined slope threshold, 
determining that the pair of consecutive points corresponds to effectiveness of the corrective action, wherein the indication comprises at least the pair of consecutive points.  
Doniger shows techniques for determining the progression of a hypoglycemic event and discloses 
computing a slope value between the pair of consecutive points of the sequence of blood glucose levels ([0050] – “… if it is determined that the slope for consecutive analyte data indicates that the alarm threshold level will be satisfied within a predetermined time period, the projected alarm is output.) (emphasis added).; 
comparing the slope value to a predetermined slope threshold (see id.); and 
when the slope value exceeds the predetermined slope threshold, determining that the pair of consecutive points corresponds to effectiveness of the corrective action, wherein the indication comprises at least the pair of consecutive points (see [0051] – the corollary of the disclosed subject matter is that a slope that does not exceed a given alarm threshold would indicate progression away from a hypoglycemic state).   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the notification of effectiveness shown by Constantin as modified by Duke and Pushpala with the consecutive slope analysis provided by Doniger as such a combination would achieve the predictable result of knowing whether the hypoglycemic event is being adequately addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791